United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Valley Stream, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1943
Issued: July 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2013 appellant, through her attorney, filed a timely appeal of the July 9,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty.
FACTUAL HISTORY
On August 20, 2011 appellant, then a 55-year-old carrier, filed a traumatic injury claim
alleging that on the same date as she was walking to her next mail delivery she stumbled and fell
and injured her right hip, hand and forehead. She stopped work on August 22, 2011 and did not
return.
1

5 U.S.C. §§ 8101-8193.

Appellant submitted an August 20, 2011 duty status report from Dr. Rathindra Banik,
Board-certified in emergency medicine, who found contusion of the head and hip and returned
appellant to work without restrictions. Dr. Brian D. Feingold, a Board-certified internist, noted
in an August 22, 2011 attending physician’s report that appellant fell at work on August 20, 2011
and sprained her neck and hip.2 He noted with a checkmark “yes” that her condition was caused
or aggravated by an employment activity. Dr. Feingold found appellant disabled since
August 20, 2011. In an August 22, 2011 duty status report, he noted findings of neck, lower
back and left leg pain. Dr. Feingold noted that appellant was disabled.
An August 30, 2011 lumbar spine magnetic resonance imaging (MRI) scan showed right
paracentral protrusion at L4-5, encroaching on the right L5 nerve root, L5-S1 encroaching on the
S1 nerve root with a right paracentral annular tear at L3-4. An August 30, 2011 cervical spine
MRI scan revealed left paracentral protrusions at C3-4, C6-7 without compression and mild
diffuse disc bulging at C5-6 and dilation of existing nerve root sheath suggesting multiple
perineural cysts. In a September 26, 2011 duty status report, Dr. Michael B. Shapiro, a Boardcertified orthopedist to whom appellant was referred by Dr. Feingold, noted findings of pain in
the hip and advised that appellant could not return to work.
By letter dated October 14, 2011, OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim.
Appellant submitted August 20, 2011 emergency room records from an unidentified
provider which noted that appellant reported tripping and falling. An August 20, 2011 x-ray of
the right femur and a computerized tomography scan of the head, both ordered by Dr. Banik,
revealed no abnormalities. In an August 22, 2011 report, Dr. Shapiro noted treating appellant for
back, neck, right hip and right leg pain. Appellant reported working as a letter carrier and stated
that her pain started on August 20, 2011 while walking, her right leg gave out and she stumbled
and fell in the street and hit her head and the right side of her body. Dr. Shapiro noted findings
of diminished range of motion of the neck, cervical and lumbar spine pain, muscle spasm of the
cervical spine, positive straight leg raises on the right and intact reflexes and sensations in the
upper and lower extremities. He diagnosed cervicalgia, lumbago and lumbar radiculopathy. In
September 26, October 24 and 31, 2011 reports, Dr. Shapiro treated appellant for pain in the
spine, back, right hip and right leg. He repeated his diagnoses and advised that appellant was not
working. In duty status reports dated October 24 and 31, 2011, Dr. Shapiro diagnosed hip pain
and noted that appellant could return to work on January 11, 2012 with restrictions. An
August 30, 2011 MRI scan of the cervical spine revealed possible fat within the spinal cord, left
paracentral protrusion at C3-4, C6-7 with mild diffuse bulging at C5-6 and possible cysts in the
cervical and thoracic spine.
In a decision dated November 15, 2011, OWCP denied appellant’s claim on the grounds
that the evidence was not sufficient to establish that the events occurred as alleged.
On November 28, 2011 appellant requested a review of the written record. In a
November 5, 2011 letter, appellant’s representative noted that on August 15, 2011, while
stepping out of her vehicle, appellant felt a sharp pain in her right hip and reported it to her
2

On August 20, 2011 the employing establishment issued a Form CA-16, Authorization for Examination and/or
Treatment, to Dr. Feingold which authorized him to furnish treatment to appellant.

2

supervisor. Appellant continued working and, on August 20, 2011, while delivering mail at 15
Birchwood Drive West, she began walking to her next delivery when her right leg gave out, she
fell and struck her head. In a November 8, 2011 statement, she indicated that, before her fall, she
delivered mail to 15 Birchwood Drive West and rang the doorbell to alert the homeowner.
Appellant then walked from the yard, which had a downward incline, to the next delivery. She
had three bundles of mail and regular mail and flats in her mailbag and, while walking from the
yard, her right leg gave way and she stumbled forward into the street and reached her right hand
out and fell onto her right side. Although appellant was wearing a helmet, she had a bump on
her head. In a January 26, 2012 statement, she noted pulling a right hip muscle on
August 15, 2011. On August 20, 2011, while delivering mail, appellant stumbled and fell in the
street and hit her head and right side. She noted that the mail route did not have sidewalks and
she was walking in the street when her leg gave out. Appellant submitted an undated witness
statement from H. Krasner, who resides at 15 Birchwood Drive West, who noted that on
August 20, 2011 he saw appellant fall in the street outside his door after she delivered his mail
and rang his doorbell. Mr. Krasner tried to help appellant and noticed that mail was all over the
street.
Appellant submitted an August 22, 2011 consultation note from Dr. Feingold who treated
her status post fall on August 20, 2011 while delivering mail. She reported falling and hitting
her head and neck. Dr. Feingold noted mild tenderness of the right hip and intact motor and
sensory function. He diagnosed status post accident on August 20, 2011, mild head contusion
and sprain of the right hip. Appellant submitted November 28, 2011 and January 2, 2012 reports
from Dr. Shapiro who treated appellant for spine, back, neck, right hip and right leg pain.
Dr. Shapiro noted that appellant had a leg giving way episode secondary to her pain and
herniation. He diagnosed cervicalgia, lumbago and lumbar radiculopathy. In an November 28,
2011 duty status report, Dr. Shapiro noted clinical findings of pain in the hip and returned
appellant to work full time with restrictions. In a January 2, 2012 report, he treated appellant for
spine, back, neck, right hip and right knee pain.
In a decision dated May 2, 2012, an OWCP hearing representative affirmed the
November 15, 2011 decision.
Appellant continued submitting medical evidence. In a May 13, 2012 report, Dr. Shapiro
noted appellant’s original injury was on August 15, 2011 when she stepped out of her truck and
felt a sharp pain into the hip and was treated on August 22, 2011 after her fall. He noted
diminished range of motion of the neck, back and cervical spine. Dr. Shapiro diagnosed
cervicalgia, lumbago and lumbar radiculopathy. In an October 11, 2012 report, Dr. Mitchell
Goldstein, a Board-certified orthopedist and associate of Dr. Shapiro, treated appellant for neck,
left hand and left hip pain. He noted that appellant was a letter carrier and on August 15, 2011
she fell at work and hit her head on the pavement while wearing a helmet and injured her head,
neck and right side. Dr. Goldstein also noted a date of injury of August 20, 2011. He noted
positive findings on examination and diagnosed lumbar radiculopathy, cervicalgia and lumbago.
Dr. Goldstein noted appellant’s injuries were directly related to her fall at work on
August 15, 2011.
On April 25, 2013 appellant’s counsel requested reconsideration and asserted that
appellant submitted sufficient evidence to support that she sustained an injury on August 20,
2011 while delivering mail. He provided an October 15, 2012 report from Dr. Shapiro who
3

opined that the injuries appellant sustained on August 20, 2011 were the result of the fall that
occurred on that day. Dr. Shapiro treated appellant on August 22, 2011 and noted that she was
seen in the emergency room on August 20, 2011. In a May 7, 2013 report, he noted first seeing
appellant on August 22, 2011. Appellant reported working as a letter carrier and noted stepping
down from her truck and having pain that shot down her right leg. Several days later, on
August 20, 2011, she reported working and her leg gave way causing her to fall injuring her hip
and neck. Dr. Shapiro noted diminished neck and lumbar spine range of motion, muscle spasms
and positive straight leg raises. A lumbar MRI scan revealed disc protrusions at L4-5 and L5-S1
and a cervical spine MRI scan revealed disc protrusions at C3-4 and C6-7 and C5-6. Dr. Shapiro
diagnosed cervicalgia, lumbar radiculopathy and lumbago. He opined that, if the history
provided was correct, he felt the injury appellant sustained to her neck, hip and leg were causally
related to her work-related injury as a mail carrier on August 20, 2011.
In a July 9, 2013 decision, OWCP denied modification of the May 2, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.5
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged

3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

5

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

4

injury and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
OWCP denied appellant’s claim on the grounds that she failed to establish that the events
occurred as alleged. However, the evidence supports that on August 20, 2011 appellant was
delivering mail and stumbled and fell while working. Appellant submitted a statement from a
postal customer where the fall occurred. Mr. Krasner noted that on August 20, 2011 appellant
rang his doorbell after dropping off his mail and he opened his door to retrieve the mail and saw
appellant fall in the street outside his door. Additionally, the history of injury noted by
healthcare providers is consistent with the history provided by appellant. These include
emergency room records from August 20, 2011, which noted that appellant reported tripping and
falling. The Board finds that appellant’s statements are consistent with the surrounding facts and
circumstances and she has established that she experienced the employment incident on
August 20, 2011 as alleged.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant developed a right hip, hand, forehead condition and lumbar and cervical herniated discs
causally related to the August 20, 2011 work incident. Appellant did not submit a medical report
from an attending physician explaining how the August 20, 2011 work incident caused or
aggravated her diagnosed conditions.
The most contemporaneous report is Dr. Banik’s August 20, 2011 duty status report.
Dr. Banik noted clinical findings of contusion of the head and hip. However, he returned
appellant to work without restrictions and did not provide a history of injury or specifically
address the cause of appellant’s contusions.8
Appellant submitted an August 22, 2011 attending physician’s report from Dr. Feingold
who noted that she fell at work on August 20, 2011 and sustained a head injury, neck sprain and
right hip tenderness. He checked a box “yes” that appellant’s condition was caused or
aggravated by work activity. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal

6

Betty J. Smith, 54 ECAB 174 (2002).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

relationship.9 In a note dated August 22, 2011, Dr. Feingold noted treating appellant’s status
post fall on August 20, 2011 while delivering mail. Appellant reported falling and hitting her
head and neck. Dr. Feingold diagnosed status post accident on August 20, 2011, mild head
contusion and sprain of the right hip. In an August 22, 2011 duty status report, he noted
appellant was disabled. However, Dr. Feingold appears merely to be repeating the history of
injury as reported by appellant without providing his own opinion regarding whether appellant’s
condition was work related. To the extent that Dr. Feingold provided his own opinion, the
physician failed to provide a rationalized opinion regarding the causal relationship between
appellant’s head contusion and sprain of the right hip and the August 20, 2011 fall.10 Therefore,
these reports are insufficient to meet appellant’s burden of proof.
Reports from Dr. Shapiro provided some support for causal relationship. In his
October 15, 2012 report, Dr. Shapiro opined that the injuries appellant sustained on August 20,
2011 were the result of the fall that occurred on that day. He treated appellant on August 22,
2011 and noted that she was seen in the emergency room on August 20, 2011. In a May 7, 2013
report, Dr. Shapiro noted that appellant reported working as a letter carrier and noted stepping
down from her truck and experiencing pain that shot down her right leg. Several days later,
appellant reported working and her leg gave way causing her to fall injuring her hip and neck.
Dr. Shapiro noted MRI scan findings and diagnosed cervicalgia, lumbar radiculopathy and
lumbago. He opined that, if the history provided was correct, he felt the injury appellant
sustained to her neck, hip and leg were causally related to her work-related injury as a mail
carrier on August 20, 2011. These reports, at best, provide conclusory and speculative support
for causal relationship. Dr. Shapiro couched his opinion in speculative terms noting that “if the
history provided was correct” appellant’s injury to her neck, hip and leg were causally related to
her work incident on August 20, 2011.11 He provided no medical reasoning explaining why
particular workplace substances caused or aggravated a diagnosed condition. Therefore, this
report is insufficient to meet appellant’s burden of proof.
Dr. Shapiro’s August 22, 2011 report related the history as provided by appellant and
stated her pain started on August 20, 2011 while walking, her right leg gave out and she
stumbled and fell in the street and hit her head and the right side of her body. He noted findings
and diagnosed cervicalgia, lumbago and lumbar radiculopathy. Dr. Shapiro repeats the history
reported by appellant rather than providing his own opinion on causal relationship. In any event,
he did not provide medical rationale regarding the causal relationship between appellant’s head
contusion and sprain of the right hip and the August 20, 2011 work incident. Other treatment
records and reports from Dr. Shapiro note appellant’s history and status but do not provide a
reasoned medical opinion explaining how the August 20, 2011 work incident caused or
contributed to any diagnosed medical condition and associated disability. The need for rationale
is particularly important in this case where the more contemporaneous August 20, 2011 report
from Dr. Banik released appellant to work without restriction. Therefore, the evidence from
Dr. Shapiro is insufficient to meet appellant’s burden of proof.
9

Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006); Lucrecia M. Nielson, 41 ECAB 583,
594 (1991).
10
Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
11

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).

6

Dr. Goldstein reported treating appellant on October 11, 2012 for neck, left hand and left
hip pain. Appellant noted being a letter carrier and on August 15, 2011, she fell at work and hit
her head on the pavement while wearing a helmet and injured her head, neck and right side.
Dr. Goldstein also noted a date of injury of August 20, 2011. He noted diagnoses and opined
that appellant’s injuries were directly related to her fall at work on August 15, 2011. However,
this report is not based on an accurate history of appellant’s work injury. Dr. Goldstein notes
that appellant fell and injured herself on August 15, 2011; however, appellant reported her injury
occurred on August 20, 2011. The Board has held that medical opinions based on an inaccurate
history have diminished probative value.12 Even viewing the date-of-injury discrepancy as a
typographical error, Dr. Goldstein did not provide medical reasoning to support his conclusion
on causal relationship. His report is insufficient to establish the claim.
Other medical evidence submitted by appellant, including reports of diagnostic testing,
fail to provide an opinion on the causal relationship between appellant’s job and her diagnosed
lumbar condition. For this reason, this evidence is insufficient to meet appellant’s burden of
proof. Appellant also submitted August 20, 2011 emergency room records from an unidentified
provider which noted that appellant reported tripping and falling. As this is not properly
identified, it does not constitute probative medical evidence.13
The Board finds that the medical evidence is insufficient to establish that the August 20,
2011 work incident caused or contributed to the claimed conditions and disability.
Consequently, OWCP therefore properly found that appellant did not meet her burden of proof in
establishing her claim.
On appeal, appellant’s counsel disagrees with OWCP’s decision denying her claim for
compensation and asserts that she sustained an employment-related injury on August 20, 2011
and has submitted sufficient medical evidence to establish that the diagnosed conditions are
related to the employment-related incident. As noted above, the Board finds that appellant
established that the incident occurred. However, the medical evidence does not sufficiently
relate any of appellant’s conditions to the August 20, 2011 work incident. Reports from
appellant’s physician’s failed to provide sufficient medical rationale explaining how appellant’s
injuries were causally related to this incident.
The Board further notes that the employing establishment issued a properly completed
Form CA-16 to appellant on August 20, 2011, authorizing treatment by Dr. Feingold as
medically necessary for the effects of his injury. The Board notes that where, as in this case, an
employer properly executes a Form CA-16, which authorizes medical treatment as a result of an
employee’s claim for an employment-related injury, the form creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment
regardless of the action taken on the claim.14 The period for which treatment is authorized by a
Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by

12

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
13

D.D., 57 ECAB 734 (2006).

14

R.S., Docket No. 13-1670 (issued October 25, 2013). See Elaine M. Kreymborg, 41 ECAB 256, 259 (1989).

7

OWCP.15 The record is silent as to whether OWCP paid for the cost of appellant’s examination
or treatment for the period noted on the form. On return of the case record, OWCP should
review whether appellant has been reimbursed for any incurred medical expenses.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the July 9, 2013 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.17
Issued: July 29, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See 20 C.F.R. § 10.300(c).

16

See R.S., supra note 14.

17

Richard J. Daschbach, Chief Judge, who participated in the preparation of the opinion, was no longer a member
of the Board after May 16, 2014.

8

